 

Exhibit 10.9.2

 

[t1700390_ex10-9x2header.jpg]

PAVmed Inc.

One Grand Central

Place, Suite 4600

60 East 42nd Street

New York, NY 10170

212-949-4319

info@pavmed.com
www.pavmed.com

 

February 15, 2017

 

Michael Glennon

 

Dear Mr. Glennon:

 

This letter will serve to amend the Consulting Agreement (“Consulting
Agreement”), dated as of October 12, 2016, between you and PAVmed Inc.

 

Regarding Section 3 of the Consulting Agreement, you have notified the Company
of your election to permanently waive your right to receive all accrued and
unpaid compensation due to you through and including December 31, 2016 for
services rendered under the Consulting Agreement during the year ended December
31, 2016 and the Company has accepted your election relative to this waiver of
your 2016 consulting compensation.

 

Except as amended herein, all other provisions of the Consulting Agreement shall
remain in full force and effect.

 

Please sign this letter in the place below to confirm your agreement.

 

  Sincerely,       PAVMED INC.         By: /s/ Richard F. Fitzgerald     Name:
Richard F. Fitzgerald     Title: Chief Financial Officer

 

AGREED TO:       /s/ Michael Glennon   Michael Glennon  

 

[t1700390_ex10-9x2footer.jpg]

 



 

 